

117 HR 1311 IH: Energy Diplomacy Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1311IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Pfluger (for himself and Mr. Vicente Gonzalez of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to provide for energy security and diplomacy, and for other purposes.1.Short titleThis Act may be cited as the Energy Diplomacy Act.2.Energy security and diplomacy of the Department of State Section 1(c) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended—(1)by redesignating paragraph (3) as paragraph (4); and(2)by inserting after paragraph (2) the following new paragraph:(3)Energy resources(A)Authorization for assistant secretarySubject to the numerical limitation specified in paragraph (1), there is authorized to be established in the Department of State an Assistant Secretary of State for Energy Resources.(B)PersonnelIf the Department of State establishes an Assistant Secretary of State for Energy Resources in accordance with the authorization provided in subparagraph (A), the Secretary of State shall ensure there are sufficient personnel dedicated to energy matters within the Department whose responsibilities shall include—(i)formulating and implementing international policies aimed at protecting and advancing United States energy security interests by effectively managing United States bilateral and multilateral relations;(ii)ensuring that analyses of the national security implications of global energy and environmental developments are reflected in the decision-making process within the Department;(iii)incorporating energy security priorities into the activities of the Department;(iv)coordinating energy activities of the Department with relevant Federal departments and agencies;(v)coordinating with the Office of Sanctions Coordination on economic sanctions pertaining to the international energy sector; and(vi)working internationally to—(I)support the development of energy resources and the distribution of such resources for the benefit of the United States and United States allies and trading partners for their energy security and economic development needs;(II)promote availability of diversified energy supplies and a well functioning global market for energy resources, technologies, and expertise for the benefit of the United States and United States allies and trading partners;(III)resolve international disputes regarding the exploration, development, production, or distribution of energy resources;(IV)support the economic and commercial interests of United States persons operating in the energy markets of foreign countries;(V)support and coordinate international efforts to alleviate energy poverty;(VI)leading the United States commitment to the Extractive Industries Transparency Initiative; and(VII)coordinating energy security and other relevant functions within the Department currently undertaken by—(aa)the Bureau of Economic and Business Affairs;(bb)the Bureau of Oceans and International Environmental and Scientific Affairs; and(cc)other offices within the Department of State..